Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered September 22, 1998, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s constitutional right to be present during a material stage of trial (see, People v Monroe, 90 NY2d 982) was not violated by his exclusion from sidebar conferences during jury selection (see, People v Velasco, 77 NY2d 469). The defendant was in the courtroom throughout jury selection, the challenges to prospective jurors were exercised and recorded in open court, and the defendant had an opportunity to consult with his attorney before the challenges were made (see, People v Velasco, supra).
The defendant also was properly excluded from two sidebar discussions during the trial, as both discussions involved purely legal or procedural matters about which the defendant had no special knowledge (see, People v Rodriguez, 85 NY2d 586; People v Velasco, supra). Santucci, J. P., Thompson, Friedmann and Krausman, JJ., concur.